COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
 2-05-421-CV
 
 
IN THE INTEREST OF 
 
 
 
 
C.P. AND C.P.,
CHILDREN                                                                     
                                                                                                        
 
                                              ------------
 
           FROM
THE 325TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




On December 1, 2005, we
notified counsel for Appellant that the court was concerned that it lacked
jurisdiction over this appeal and that we would dismiss the appeal unless
Appellant or any other party desiring to continue the appeal filed a response
on or before December 12, 2005, showing grounds for continuing the appeal.  We have received no response.  Therefore, we dismiss this appeal for want of
jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).     
PER CURIAM
 
PANEL D:   GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED:  January 26, 2006




[1]See Tex. R. App. P. 47.4.